DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Privon et al (US Patent No. 3,401,873) in view of Tomell et al (US Patent No. 7,210,912) in view of Garthwaite (US Patent No. 4,873,951).

Privon teaches:

limitations from claim 1, a hermetic compressor (1) comprising: a hermetic shell having a shell (37) and a base (see lower portion of the shell in FIG. 1 near sump 28) which collectively define an enclosed cavity (FIG. 1), with a discharge port (35), and suction port (39) defining in the hermetic shell; an electric motor (21) having a stator (22) disposed within the enclosed cavity on the base, the motor having a rotary output (rotor 20); a compressor having: a cast block and head assembly (8; C. 2 Lines 65-66) having a crankshaft axis (vertically along shaft 16), and a pair of directly opposed cylinders (9) oriented perpendicular to the crankshaft axis (see FIG. 1), each having an inlet (26) and an outlet port (27); a crankshaft (16) having an input shaft rotatably supported (via journals 18-19) on the cast block (8) along the crankshaft axis and connected to the electric motor rotary output (20), and an eccentric crankpin (15) orbitally rotating about the axis as the crankshaft is rotated (C. 2 Lines 34-37); a pair of connecting rods (12) each having a crankshaft end with a bearing opening surrounding the eccentric crankpin (at 15, see FIG. 1; C. 2 Lines 28-37), a spaced apart piston end (11) and a rod portion (12) there between, wherein the connecting rods generally lie in a common plane perpendicular (left to right in FIG. 1) to an input shaft (16, 20, vertical in FIG. 1) axis with each of the crankshaft ends axially offset from one another in a dogleg manner lying on opposite side of the common plane to surround the crankpin (see FIG. 1; C. 2 Lines 28-37 teaching coaxial cylinders); and a pair of opposed pistons (11) lying on the common plane, each piston pivotably connected to one of the connecting rod piston ends (12) to drive the pistons in an oscillatory manner within the cylinders (9) as the crankshaft rotates (C. 2 Lines 28-37), wherein piston and cylinder pairs cause fluid to be pumped from the inlet port to the outlet port as the piston oscillates varying a volume of an enclosed space bound by the piston and the cylinder pairs (C. 2 Lines 28-59 teaching the flow of compressed gas through the compressor via the motion of the pistons 11); and a plurality of spring feet (38) mounted on the hermetic shell base in spaced apart relation supporting the electric motor and the cast block and head assembly (C. 2 Lines 52-54);

Privon teaches that the compressor block (8) is formed via a casting method (2 Lines 65-66), but does not teach a particular material for the block;

Tomell teaches:

limitations from claim 1, a hermetic compressor comprising: a hermetic shell (22) which defines an enclosed cavity (FIG. 1; C. 12 Lines 24-26), with a discharge port (94), and suction port (45) defined in the hermetic shell; an electric motor (28) having a stator (32) disposed within the enclosed cavity, the motor having a rotary output (rotor 34); a compressor (30) having: a block (41) and head assembly having a crankshaft axis (vertically along shaft 36 as in FIG. 1), and a pair of cylinders (40) oriented perpendicular to the crankshaft axis, each having an inlet and an outlet port (74; C. 13 Lines 47-63); wherein the block and head assembly is formed from cast-iron (C. 12 Lines 50-51);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the block in the compressor of Privon of a material chosen from amongst known casting materials, including iron as is taught for use in compressors by Tomell, as a matter of design choice in order to reach an expected result (i.e. a material capable of being formed into a cylinder block and operating in a hermetic compressor environment). The examiner further notes that the disclosure of the current invention provides no teaching of a particular advantage to the use of iron in forming the cylinder block; 

Privon does not teach friction reduction elements between the connecting rods;

Garthwaite teaches:

limitations from claim 1, a reciprocating piston assembly (FIG. 1) including a crankshaft (24), a piston (4), and a connecting rod (48) therebetween; the connecting rod including crankshaft end (60, 62), wherein a friction reduction element (102, 104, 106; see FIG. 3-6) is disposed between the connecting rod crankshaft end and an adjacent part (C. 2 Line 66 through C. 3 Line 27);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide the compressor of Privon with friction reduction elements between respective connecting rod crankshaft ends (which are adjacent as seen in FIG. 1 of Privon), in a manner similar to Garthwaite, in order to reduce galling, wear, and heat in the compressor (C. 1 43-47 of Garthwaite).



Privon further teaches:

limitations from claim 3, wherein a pair of outlet pipes (33, 33’, 35) connect the pair of outlet ports to the discharge port exiting the hermetic shell (C. 4 Lines 23-42);





Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Privon et al (US Patent No. 3,401,873) in view of Tomell et al (US Patent No. 7,210,912) in view of Garthwaite (US Patent No. 4,873,951) as applied to claim 1 above, and in further view of Nishikawa et al (US Patent No. 6,692,239).

Privon does not teach serially arranged cylinder assemblies;

Nishikawa teaches:

limitations from claim 2, a compressor (FIG. 3) including a plurality of cylinders (31A, 32A for example); wherein a pipe (33A) connects the outlet port of a first cylinder to the inlet port of the other second cylinder in a serial fashion (FIG. 3, C. 5 Line 59 through C. 6 Line 28) wherein the discharge of the second cylinder goes to a discharge pipe (34A-B);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to arrange the cylinders of the compressor of Higham in series, as taught by Nishikawa, in order to increase the pressure of the output via the use of multiple stages of compression as is known in the art of compressors.





Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Privon et al (US Patent No. 3,401,873) in view of Tomell et al (US Patent No. 7,210,912) in view of Garthwaite (US Patent No. 4,873,951) as applied to claim 1 above, and in further view of Putnam (US Patent No. 1,747,457).

Privon does not teach particulars of the connecting rod crankshaft end;

However, Putnam teaches a compressor (FIG. 2) including a piston (10) with connecting rod (19) having a piston end (near 10 at pin 19) and a crankshaft end (left of shaft 16) attached via a pin (see bolts through the end of connecting rod about shaft 16 and pion 19’; FIG. 2-3) to a crankshaft end;

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to fasten the connecting rod portions of the compressor taught by Privon using a pin, as taught by Putnam, in order to allow for the removal of the connecting rods for assembly and/or repair for example.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 US 9097249, 5950579, 8435013, and 1820883 teach offset piston rods in compressors;
US 3762837, 2179268, 3965289, 3162360, 3817661, 2483007, and 7422423 teach opposed piston type compressors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746